DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 23 November 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hagelaar et al. (US 2017/0321867 A1) in view of Jensen et al. (US 2019/0249853 A1), Nagai et al. (US 6,891,200 B2) and Sozzi et al. (US 2018/0320846 A1).
With respect to claim 1:	Hagelaar teaches “a lighting apparatus (100) comprising a plurality of light modules (600) arranged around a first axis (see Fig. 7); each light module comprising a hollow body (610) extending along and about a second axis (see Fig. 6) and defining a light box having a light exit opening (see Fig. 6); a LED light source (608), housed in the light box (see Fig. 6); a control unit connected to the source (110); a diffusing screen (paragraph 95) positioned on the opening to uniform the light passing through the opening (paragraph 95); wherein the closure cover is positioned above the diffusing screen (see Fig. 6, paragraph 95); wherein the light modules are shaped as respective polyhedral sectors (see Fig. 8) arranged around the 
Hagelaar does not specifically teach a proximity sensor positioned on a face of the closure cover and connected to the control unit to define at least part of a touch control device of the light module.
However, Jensen teaches a proximity sensor (108) positioned on a face of the closure cover (120) and connected to the control unit (254) to define a touch control device of the module (172) and each module (100) is controlled by the respective touch control device (paragraph 46).
It would have been obvious at the time the invention was effectively filed to modify the lighting apparatus of Hagelaar with the proximity sensor of Jensen in order to control the lighting apparatus without a mechanical switch or direct physical contact between the user and components of a mechanical switch (Jensen paragraph 26).
Hagelaar does not specifically teach “wherein the shape of each module is geometrically defined by the second degree development of a regular polyhedron comprising a plurality of equal polygonal plane faces on a sphere circumscribing the polyhedron.
However, Sozzi teaches “wherein the shape of each module (14) is geometrically defined by the second degree development of a regular polyhedron (10) comprising a 
It would have been obvious at the time the invention was effectively filed to modify the lighting apparatus of Hagelaar with the equal triangular plane faces forming the regular spherically circumscribed polyhedron as taught by Sozzi in order to freely vary the external shape (Sozzi paragraph 8).
Hagelaar does not specifically teach at least one service module arranged around the first axis, the service module configured without a LED light source, the service module is shaped as a polyhedral sector arranged around the first axis, wherein the closure cover of the service module has an outer surface defining an outer surface of the service module, wherein the shape of each light module and the service module is geometrically defined by the second degree development of a regular polyhedron comprising a plurality of equal polygonal plane faces on a sphere circumscribing the polyhedron; and wherein each of the plularity of plane faces comprises at least 16 equailateral polygons.
However, Nagai teaches at least one service module (300) arranged around the first axis (Fig. 7), the service module configured without a LED light source (see Fig. 10), the service module is shaped as a polyhedral sector arranged around the first axis (see Fig. 7), wherein the closure cover (310) of the service module has an outer surface (see Fig. 10) defining an outer surface of the service module (see Fig. 7), wherein the shape of each light module and the service module is geometrically defined by the second degree development of a regular polyhedron comprising a plurality of equal polygonal plane faces on a sphere circumscribing the polyhedron (column 31 lines 24-
It would have been obvious at the time the invention was effectively filed to modify the lighting apparatus of Hagelaar with the service module of Nagai in order to provide drive the lighting modules (Nagai column 11 line 26-column  12 line 16) and to form a plane face having more than 16 equilateral polygons in order to improve the efficiency of assembling the apparatus (Nagai column 31 lines 37-42).
With respect to claim 2:	Hagelaar teaches “wherein each module has a triangular bottom wall (see Fig. 8) and a tern of lateral walls (610) extending from respective sides of the bottom wall about the second axis (see Fig. 6), diverging from the second axis (see Fig. 6), and together defining the light box (see Fig. 6)”.
With respect to claim 3:	Hagelaar teaches “wherein the lateral walls end with respective polygonal end edges delimiting the opening (see Figs. 6 and 8), which is provided with the diffusing screen (paragraph 95) and closed by the closure cover (see Fig. 6)”.
With respect to claim 4:	Hagelaar teaches “wherein the light box is covered with a high- reflectivity diffusing white material (paragraphs 88, 89)”.
With respect to claim 5:	Hagelaar teaches “wherein the diffusing screen is made of a diffusing material capable of uniforming the light passing through the opening (paragraph 95).
With respect to claim 8:	Hagelaar does not specifically teach “wherein the shape of each light module and the service module is geometrically defined by the 
However, Nagai teaches “wherein the shape of each light module and the service module is geometrically defined by the second degree development of an icosahedron polyhedron on the sphere circumscribing the polyhedron (column 31 lines 24-30).
It would have been obvious at the time the invention was effectively filed to modify the lighting apparatus of Hagelaar with the icosahedral shape taught by Nagai in order to mimic the shape of traditional incandescent or ball-shaped fluorescent luminaires (Nagai column 31 lines 42-45).
With respect to claim 9:	Van der Zande teaches “wherein each light module is switched on/off independently of the others by the respective touch control device (paragraph 35)”.
It would have been obvious at the time the invention was effectively filed to modify the lighting apparatus of Hagelaar with the transparent capacitive film touch control of Van der Zande in order to enable a simple and intuitive way of controlling the lighting apparatus (Van der Zande paragraph 5).
With respect to claim 12:	Hagelaar teaches a lighting apparatus (100) comprising: a plurality of light modules (600) arranged around a first axis (see Fig. 1); each module comprising: a hollow body (610) extending along and about a second axis (see Fig. 6) and defining a light box having a light exit opening (see Fig. 6); and a closure cover (604); a LED light source (608), housed in the light box (see Fig. 6); a control unit connected to the source (110); a diffusing screen positioned on the opening to uniform the light passing through the opening (paragraph 95), wherein the closure 
Hagelaar does not specifically teach a proximity sensor positioned on a face of the closure cover and connected to the control unit to define at least part of a touch control device of the light module.
However, Jensen teaches a proximity sensor (108) positioned on a face of the closure cover (120) and connected to the control unit (254) to define a touch control 
It would have been obvious at the time the invention was effectively filed to modify the lighting apparatus of Hagelaar with the proximity sensor of Jensen in order to control the lighting apparatus without a mechanical switch or direct physical contact between the user and components of a mechanical switch (Jensen paragraph 26).
Hagelaar does not specifically teach that the polyhedron is regular or that the polygonal plane faces are equal.
However, Sozzi teaches each module (14) is geometrically defined by the second degree development of a regular polyhedron (10) comprising a plurality of equal polygonal plane faces (see Figs. 1, 2) on a sphere circumscribing the polyhedron (see Figs. 1, 2)”.
It would have been obvious at the time the invention was effectively filed to modify the lighting apparatus of Hagelaar with the equal triangular plane faces forming the regular spherically circumscribed polyhedron as taught by Sozzi in order to freely vary the external shape (Sozzi paragraph 8).
Hagelaar does not specifically teach at least one service module arranged around the first axis, the service module configured without a LED light source, the service module is shaped as a polyhedral sector arranged around the first axis, wherein the closure cover of the service module has an outer surface defining an outer surface of the service module, wherein the shape of each light module and the service module is geometrically defined by the second degree development of a regular polyhedron comprising a plurality of equal polygonal plane faces on a sphere circumscribing the 
However, Nagai teaches at least one service module (300) arranged around the first axis (Fig. 7), the service module configured without a LED light source (see Fig. 10), the service module is shaped as a polyhedral sector arranged around the first axis (see Fig. 7), wherein the closure cover (310) of the service module has an outer surface (see Fig. 10) defining an outer surface of the service module (see Fig. 7), wherein the shape of each light module and the service module is geometrically defined by the second degree development of a regular polyhedron comprising a plurality of equal polygonal plane faces on a sphere circumscribing the polyhedron (column 31 lines 24-30); and wherein each of the plurality of plane faces comprises at least 16 equilateral polygons (column 31 lines 37-42).
It would have been obvious at the time the invention was effectively filed to modify the lighting apparatus of Hagelaar with the service module of Nagai in order to provide drive the lighting modules (Nagai column 11 line 26-column  12 line 16) and to form a plane face having more than 16 equilateral polygons in order to improve the efficiency of assembling the apparatus (Nagai column 31 lines 37-42).
With respect to claim 13:	Hagelaar teaches “wherein each light module has a triangular bottom wall (see Fig. 8) and a tern of lateral walls (610) extending from respective sides of the bottom wall about the second axis (see Fig. 6), diverging from the second axis (see Fig. 6), and together defining the light box (see Fig. 6)”.
With respect to claim 14:	Hagelaar teaches “wherein the lateral walls end with respective polygonal end edges delimiting the opening (see Figs. 6 and 8), which is 
With respect to claim 15:	Hagelaar teaches “wherein the light box is covered with a high- reflectivity diffusing white material (paragraphs 88, 89)”.
With respect to claim 16:	Hagelaar teaches “wherein the diffusing screen is made of a diffusing material capable of uniforming the light passing through the opening (paragraph 95).

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hagelaar, Jensen, Sozzi and Nagai as applied to claim 1 above, and further in view of Di Trapani (US 2015/0316231 A1).
With respect to claim 10:	Hagelaar in view of Jensen, Sozzi, and Nagai teaches “The lighting apparatus according to claim 1 (see above)”.
Hagelaar does not specifically teach “wherein the closure cover is made of a grey or black transparent material, so that it has a coloured appearance when the source of the module is off, and that it defines a uniformly illuminated surface when the source is on”.
However, Di Trapani teaches “wherein the closure cover (192) is made of a grey or black transparent material (paragraph 236), so that it has a coloured appearance when the source of the module is off (paragraph 236), and that it defines a uniformly illuminated surface when the source is on (paragraph 237)”.
It would have been obvious at the time the invention was effectively filed to modify the lighting apparatus of Hagelaar by including the black material in the closure 
With respect to claim 11:	Hagelaar teaches “wherein the apparatus has an overall emission surface (see Figs. 1-4, 9, 10), defined by the assembly of respective emission surfaces of the light modules (see Figs. 1-4, 9, 10), fully illuminated, when all the modules are on (see Figs. 1, 2); partially illuminated when some light modules are on and others are off (see Fig. 9)”.
Hagelaar does not specifically teach that the overall emission surface appears grey or black when all the light modules are off and partially grey or black when some light modules are on and others 20are off.  
However, Di Trapani teaches that the overall emission surface appears grey or black when all the light modules are off and partially grey or black when some light modules are on and others 20are off (paragraph 236).
It would have been obvious at the time the invention was effectively filed to modify the lighting apparatus of Hagelaar by including the black material in the closure layer as Di Trapani teaches in order to minimize reflected luminance (Di Trapani paragraph 236). 
The combination of Hagelaar and Nagai implicitly teaches “fully illuminated, except for a portion defined by the service module”, since Nagai’s service module has no lamps and thus wouldn’t be illuminated (see Nagai Fig. 10).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875